 Case 8:20-cv-00791-CJC-KES Document 42 Filed 10/05/20 Page 1 of 12 Page ID #:471



 1    Daniel S. Robinson (SBN 244245)            Jean Martin (Pro Hac Vice)
      ROBINSON CALCAGNIE, INC.                   MORGAN & MORGAN
 2    19 Corporate Plaza Drive                   COMPLEX LITIGATION GROUP
      Newport Beach, CA 92660                    201 N. Franklin St., 7th Floor
 3    (949) 720-1288; Fax (949) 720-1292         Tampa, FL 33602
      drobinson@robinsonfirm.com                 (813) 559-4908; Fax: (813) 223-5402
 4                                               jeanmartin@ForThe People.com
      Tina Wolfson (SBN 174806)
 5    AHDOOT & WOLFSON, PC
      10728 Lindbrook Drive
 6    Los Angeles, California 90024
      (310) 474-9111; Fax: 310.474.8585
 7    twolfson@ahdootwolfson.com
 8    Co-Lead Counsel for the Proposed Class
 9
      [Additional Counsel Listed on the Signature Page]
10
                        UNITED STATES DISTRICT COURT
11
12                    CENTRAL DISTRICT OF CALIFORNIA
13
                                SOUTHERN DIVISION
14
15                                         Hon. Cormac J. Carney
                                           Courtroom 7C
16
17   In Re: Ambry Genetics Data Breach     Lead Case No.: 8:20-cv-00791 CJC
     Litigation                            (KESx)
18
19   This Documents Relates To: All        JOINT CASE MANAGEMENT
     Cases                                 CONFERENCE STATEMENT AND
20                                         RULE 26(F) REPORT
21
                                           Date: January 11, 2021
22                                         Time: TBD
23                                         Courtroom: 7C
                                           Judge: Hon. Cormac J. Carney
24
25
26
27
28


                                   1
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(F) REPORT
Case 8:20-cv-00791-CJC-KES Document 42 Filed 10/05/20 Page 2 of 12 Page ID #:472



 1         In accordance with this Court’s Revised Case Management Order No. 1 (Dkt.
 2   38), Federal Rules of Civil Procedure 16(a), 16(b), 16(c) and 26(f), and Local Rule
 3   26-1, the parties respectfully submit this Joint Case Management Conference
 4   Statement. In advance of filing this Joint Case Management Conference Statement
 5   and Rule 26 Report the parties participated in a Rule 26(f) conference on October
 6   1, 2020, attended by counsel for Plaintiffs and Defendants, and continued to meet
 7   and confer since the conference.
 8          I.   STATEMENT OF THE FACTS AND CRITICAL LEGAL
 9               ISSUES
10         Plaintiffs, on behalf of all others similarly situated, bring this data breach
11   action against Ambry Genetics Corporation (“Ambry”) and Konica Minolta
12   Precision Medicine, Inc. (“KMPM”) (collectively, Ambry and KMPM are referred
13   to as “Defendants”) for a data security incident announced by Ambry on or around
14   April 15, 2020, involving the sensitive personally identifiable information (“PII”)
15   and protected health information (“PHI”) of its patients (collectively, “Sensitive
16   Information”). Plaintiffs allege the exposed Sensitive Information included patients’
17   names, dates of birth, health insurance information, medical information, and for
18   some patients, Social Security Numbers, and other sensitive PII and PHI (the “Data
19   Breach”). Plaintiffs also allege that Defendants failed to implement adequate and
20   reasonable cybersecurity procedures and protocols necessary to protect its patients’
21   Sensitive Information, and such conduct constitutes misuse. Plaintiffs further allege
22   that they have been harmed as a result of the Data Breach and Plaintiffs have had to
23   spend, and will continue to spend, significant amounts of time and money in an
24   effort to protect themselves from the adverse ramifications of the Data Breach and
25   will forever be at a heightened risk of identity theft and fraud. Plaintiffs also allege
26   that although the Data Breach occurred between January 22, 2020 and January 24,
27   2020, and Ambry reported the Data Breach to government authorities in March
28   2020, Ambry waited three months before notifying patients, in alleged violation of

                                   2
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(F) REPORT
Case 8:20-cv-00791-CJC-KES Document 42 Filed 10/05/20 Page 3 of 12 Page ID #:473



 1   the law.
 2          Ambry maintains that the subject security incident was limited to a single
 3   employee email account, and there is no evidence to date that any specific personal
 4   information was actually viewed, acquired, or misused. Ambry also maintains that
 5   upon discovering the unauthorized access late in the afternoon of January 22, 2020,
 6   Ambry immediately initiated protocols to prevent further unauthorized access and
 7   by Friday, January 24, Ambry’s responsive remedial actions had prevented any
 8   further access. Ambry further maintains that the notifications sent by Ambry to
 9   Plaintiffs informed them, out of an abundance of caution, of the potential that
10   personal information may have been accessed by unauthorized users. (See Notice
11   posted on Ambry’s website, https://www.ambrygen.com/legal/substitute-notice
12   [“Our security team identified unauthorized access to an employee’s email account
13   between January 22-24, 2020. We promptly initiated an investigation, with the
14   assistance of outside experts. The investigation was unable to determine whether
15   there was unauthorized access to, or acquisition of, any particular information from
16   the email account, and we are not aware of any misuse of any personal information.
17   Nevertheless, we are notifying our customers because customer personal
18   information may have been impacted.”].)
19          Ambry further maintains that on March 22, 2020, it notified the United States
20   Department of Health & Human Services, Office for Civil Rights. On April 17,
21   2020, pursuant to 45 C.F.R. §164.404, Ambry proceeded to notify individuals,
22   including Plaintiffs, of the security incident. Ambry also provided notifications to
23   regulators in 20 U.S. states/territories in which potentially affected individuals were
24   residing, and sent notifications via e-mail prominent media outlets in 45 U.S. states.
25   Ambry maintains that its provision of notice is in full accordance with the law.
26          Ambry also contends that KMPM is not a proper party to this action.
27          The parties reserve their respective rights to amend the statement above at a
28   later date.

                                    3
      JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(F) REPORT
Case 8:20-cv-00791-CJC-KES Document 42 Filed 10/05/20 Page 4 of 12 Page ID #:474



 1       II.     A SYNOPSIS OF THE PRINCIPAL ISSUES IN THE CASE
 2       The parties state that the following are the principal issues in the case:
 3       Plaintiffs’ Statement
 4             1. Whether and, if so, how unauthorized parties were provided
 5                access to the PII and PHI of Plaintiffs and putative Class members
 6                as a result of the Data Breach;
 7             2. Whether the PII and PHI of Plaintiffs and putative Class members
 8                were negligently released as a result of the Data Breach;
 9             3. Whether Plaintiffs suffered damages proximately caused by
10                Defendants;
11             4. Whether Plaintiffs are entitled to injunctive relief;
12             5. Whether Defendants breached a duty to Plaintiffs to safeguard
13                their personal information;
14             6. Whether Defendants violated the California Consumers Legal
15                Remedies Act, Unfair Competition Law, Confidentiality of
16                Medical Information Act, and Customer Records Act; and
17             7. Whether Plaintiffs’ claims are appropriate for class certification.
18       Ambry’s Statement
19             1. Whether each Plaintiff has standing to assert the various claims in
20                the Consolidated Complaint;
21             2. Whether Ambry was negligent;
22             3. Whether any of Plaintiffs’ PII or PHI was actually accessed and/or
23                viewed by unauthorized third-parties;
24             4. Ambry’s lack of liability on each claim asserted against it;
25             5. Plaintiffs’ non-entitlement to remedies in connection with their
26                claims; and
27             6. Whether class certification is appropriate.
28

                                   4
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(F) REPORT
Case 8:20-cv-00791-CJC-KES Document 42 Filed 10/05/20 Page 5 of 12 Page ID #:475



 1        III.     MOTIONS
 2         No motions are currently pending. Ambry is in the process of analyzing the
 3   allegations and claims asserted in the Consolidated Class Action Complaint filed
 4   September 21, 2020 (Dkt 39), and anticipates that it may file one or more motions,
 5   including motions under Rule 12(b)(1) or Rule 12(b)(6). Plaintiffs anticipate
 6   moving to certify a class under Federal Rule of Civil Procedure 23. In addition, one
 7   or both parties may file a motion for summary judgment or for partial summary
 8   judgment under Federal Rule of Civil Procedure 56.
 9         The Court has entered Revised Case Management Order 1 directing
10   Defendants’ potential Pleadings Motions, set forth below.
11        IV.      DISCLOSURES
12         The deadline to provide required initial disclosures is October 19, 2020.
13         V.      PROPOSED DISCOVERY PLAN
14   A.    Document Preservation
15         Plaintiffs’ Co-Lead Counsel have served Defendant Ambry with an Evidence
16   Preservation Demand. The parties are meeting and conferring on the scope of
17   evidence preservation, but Ambry contends it has already taken all appropriate
18   safeguards.
19   B.    ESI
20         Each party requests that each other party provide the following general
21   information: (1) a reasonably particular description of all systems and locations
22   where potentially discoverable information is stored; (2) a list of potentially relevant
23   electronically stored information (“ESI”) custodians, including each person’s name,
24   job title(s), description of job role(s), time period during which the person held the
25   job title(s), current employer, and if not currently employed by Ambry, the person’s
26   current contact information if known; and (3) any layperson or industry terms, code
27   words, nicknames and shorthand references for relevant issues or facts in this case
28   that are reasonably needed to develop appropriate keywords or phrases for culling

                                    5
      JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(F) REPORT
Case 8:20-cv-00791-CJC-KES Document 42 Filed 10/05/20 Page 6 of 12 Page ID #:476



 1   ESI. This information is useful and necessary for developing an appropriate plan for
 2   the collection and production of ESI and minimizing the number of successive
 3   rounds of document collection and production. The parties are meeting and
 4   conferring on a proposed ESI order.
 5   C.     Protective Order
 6          The parties are meeting and conferring on a proposed protective order.
 7   D.     Discovery Limits
 8          The parties are meeting and conferring on a proposed stipulation that allows
 9   discovery beyond the limitations imposed by Federal Rule of Civil Procedure 30.
10   E.     Timing of Discovery
11          The parties are meeting and conferring on a schedule for depositions and
12   production of documents. In accordance with Rule 26, Plaintiffs have provided
13   Ambry with a draft set of their Requests for Production of Documents, which will
14   be held in abeyance until the aforementioned ESI protocols are finalized between
15   the parties.
16   F.     Topics of Discovery
17          Plaintiffs’ Statement
18          Plaintiffs intend to proceed with discovery immediately. Many of the
19   most basic facts about Defendants’ data breach are completely unknown to
20   Plaintiffs, including but not limited to the following:
21             - the exact number of persons affected by the Data Breach;
22             - the exact number of minors affected by the Data Breach;
23             - the exact type of information involved in the Data Breach;
24             - the number of California residents and residents of other states
25                  affected by the Data Breach;
26             - how Defendants discovered the Data Breach;
27             - how unauthorized parties permitted access to Plaintiffs’ PII and
28                  PHI;

                                    6
      JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(F) REPORT
Case 8:20-cv-00791-CJC-KES Document 42 Filed 10/05/20 Page 7 of 12 Page ID #:477



 1               - Defendants’ basis for asserting Plaintiffs’ information has not
 2                  been further misused as a result of the Data Breach;
 3               - why Defendants allegedly delayed their notification to Plaintiffs
 4                  and putative class members concerning the Data Breach; and
 5               - measures taken and protocols implemented by Defendants to
 6                  ensure future data breaches do not occur.
 7         Ambry’s Statement
 8         Ambry anticipates seeking discovery on matters which include but are not
 9   limited to the following: (1) the representation(s) of Ambry that each Plaintiff
10   alleges to have relied on and/or viewed prior to engaging Ambry’s service(s); (2)
11   the alleged agreement(s) between each Plaintiff and Ambry; (3) facts relating to the
12   liability claims each Plaintiff asserts against Ambry; (4) facts relating to the
13   damages claimed by each Plaintiff; (5) facts relating to Ambry’s affirmative
14   defenses.
15         The parties reserve all objections to discovery propounded even if the subject
16   matter is identified by either party above based on the relevance and proportionality
17   standard set forth in Fed. R. Civ. P. 26. Further, the parties reserve all rights to seek
18   discovery outside of the subject matter identified above.
19         VI.     COMPLEX LITIGATION
20         This consolidated class action is complex and involves claims on behalf of a
21   putative nationwide class of consumers. The parties agree that relevant provisions
22   from the Manual for Complex Litigation should be consulted as the case progresses.
23       VII.      RELATED CASES
24         A related action, Elizabeth Nakagoshi, et al. v. Ambry Genetics Corporation,
25   is pending in the Orange County Superior Court, Case No. 30-2020-01143966-CU-
26   NP-CXC. A Request for Dismissal, without prejudice, was filed on September 22,
27   2020. As of the signing of this Report, the state court has not yet entered the
28   dismissal as requested.

                                    7
      JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(F) REPORT
Case 8:20-cv-00791-CJC-KES Document 42 Filed 10/05/20 Page 8 of 12 Page ID #:478



 1      VIII.    RELIEF
 2         The parties agree that, before relief can meaningfully be estimated, basic
 3   discovery must be conducted.
 4        IX.    ADR
 5         In accordance with Local Rule 16-15.4, the parties have discussed settlement
 6   methods and have agreed on ADR Procedure No. 3 (private mediation). The parties
 7   have not set a date for such mediation.
 8         X.    TRIAL ESTIMATE
 9         Plaintiffs have requested a jury trial for all issues and damages so triable.
10   Although the parties are not yet in a position to provide the Court with an accurate
11   trial estimate, Plaintiffs currently estimate a trial taking between 10 and 14 days.
12   Defense estimates approximately a 30-60 day trial depending on the potential
13   number of witnesses. These estimates may be modified as discovery proceeds.
14        XI.    TRIAL COUNSEL
15         For Plaintiffs: Daniel Robinson, Jean S. Martin, and Tina Wolfson, and
16   potentially other members of Plaintiffs’ leadership committee.
17         For Defendants: Craig J. Mariam, Hazel Mae B. Pangan, Peggy E. Kozal,
18   Raymond J. Muro, and potentially other attorneys at Gordon Rees Scully
19   Mansukhani, LLP.
20       XII.    SCHEDULING
21         The parties agree on the following proposed dates:
22                                               October 19, 2020
       Deadline to exchange initial
23     disclosures
24     Deadline for Defendants to File           November 2, 2020
25     Responsive Pleading
26     Deadline for Plaintiffs to File           December 9, 2020
27     Opposition to Responsive Pleading

28     Deadline for Reply in Support of          December 21, 2020

                                   8
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(F) REPORT
Case 8:20-cv-00791-CJC-KES Document 42 Filed 10/05/20 Page 9 of 12 Page ID #:479



 1     Responsive Pleading
 2                                                  January 11, 2021
       Hearing on Pleadings Motions/Status
 3     Conference
 4
 5         The parties agree that further status conferences, deadlines, including a
 6   schedule for class certification, factual and expert discovery deadlines, and trial,
 7   should be set at the Continued Case Management Conference after the Court’s
 8   decision on Defendants’ pleadings motions.
 9      XIII.    DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR
10               PERSONS
11         At this time, Plaintiffs know of no such interested entity or persons other than
12   the named parties in this action. Ambry maintains that Konica Minolta Precision
13   Medicine, Inc., is not an appropriate party.
14         Ambry certifies that the following listed entities may have a pecuniary
15   interest in the outcome of this case: Columbia Casualty Company; Hiscox, Inc.;
16   Konica Minolta PM., Inc.
17
18   Dated: October 5, 2020             By: /s/ Daniel S. Robinson
19                                          Daniel S. Robinson (SBN 244245)
                                            Wesley K. Polischuk (SBN 254121)
20                                          Michael W. Olson (SBN 312857)
                                            ROBINSON CALCAGNIE, INC.
21                                          19 Corporate Plaza Drive
                                            Newport Beach, CA 92660
22                                          (949) 720-1288; Fax (949) 720-1292
                                            drobinson@robinsonfirm.com
23                                          wpolischuk@robinsonfirm.com
                                            molson@robinsonfirm.com
24
                                            Jean S. Martin (Admitted Pro Hac Vice)
25                                          Ryan J. McGee (Admitted Pro Hac Vice)
                                            MORGAN & MORGAN
26                                          COMPLEX LITIGATION GROUP
                                            201 N. Franklin Street, 7th Floor
27                                          Tampa, Florida 33602
                                            (813) 559-4908; Fax (813) 222-4795
28                                          jeanmartin@ForThePeople.com
                                            rmcgee@ForThePeople.com
                                   9
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(F) REPORT
Case 8:20-cv-00791-CJC-KES Document 42 Filed 10/05/20 Page 10 of 12 Page ID #:480



 1
                                      Tina Wolfson (SBN 174806)
 2                                    Bradley K. King (SBN 274399)
                                      AHDOOT & WOLFSON, PC
 3                                    10728 Lindbrook Drive
                                      Los Angeles, CA 90024
 4                                    (310) 474.9111; Fax 310.474.8585
                                      twolfson@ahdootwolfson.com
 5                                    bking@ahdootwolfson.com
 6                                    Plaintiffs’ Co-Lead Counsel
 7                                    Gary E. Mason (Pro Hac Vice Forthcoming)
                                      MASON LIETZ & KLINGER LLP
 8                                    5101 Wisconsin Ave., NW, Ste. 305
                                      Washington, DC 20016
 9                                    (202) 640-1160
                                      gmason@masonllp.com
10
                                      Melissa R. Emert (Pro Hac Vice
11                                    Forthcoming)
                                      KANTROWITZ GOLDHAMER &
12                                    GRAIFMAN, P.C.
                                      747 Chestnut Ridge Road
13                                    Chestnut Ridge, New York 10977
                                      (845) 356-2570; Fax (845) 356-4335
14                                    ggraifman@kgglaw.com
                                      Plaintiffs’ Executive Committee
15
16                                    Attorneys for Plaintiffs and the Proposed
17
                                      Class

18
     Dated: October 5, 2020        By: /s/ Craig J. Mariam
19                                     Craig J. Mariam
20                                     Hazel Mae B. Pangan
                                       Raymond J. Muro
21                                     GORDON REES SCULLY
22                                     MANSUKHANI, LLP
                                       633 West Fifth Street, 52nd Floor
23                                     Los Angeles, CA 90071
24                                     (213) 576-5000; Fax: (877) 306-0043
                                       cmariam@grsm.com
25                                     hpangan@grsm.com
26                                     rmuro@grsm.com
27                                     Attorneys for Defendants
28

                                   10
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(F) REPORT
Case 8:20-cv-00791-CJC-KES Document 42 Filed 10/05/20 Page 11 of 12 Page ID #:481



 1                              ATTESTATION OF FILER
 2         Pursuant to Local Rule 5-4.3.4, the undersigned filer hereby attests that all
 3   signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
 4   content and have authorized the filing.
 5   Dated: October 5, 2020                         /s/ Daniel S. Robinson
                                                    Daniel S. Robinson
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                   11
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(F) REPORT
Case 8:20-cv-00791-CJC-KES Document 42 Filed 10/05/20 Page 12 of 12 Page ID #:482



 1                            CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on October 5, 2020, I caused the foregoing to be filed

 4   electronically using the Court’s electronic case filing (ECF) system, which will

 5   automatically send a notice of electronic filing to the email addresses of all counsel

 6   of record.

 7   Dated: October 5, 2020                        /s/ Daniel S. Robinson
                                                   Daniel S. Robinson
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                   12
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(F) REPORT
